— In a proceeding pursuant to CPLR article 78 to review a determination of the Adjustment Committee at Green Haven Correctional Facility which found petitioner guilty of various acts constituting inmate misbehavior, the appeal is from a judgment of the Supreme Court, Dutchess County (Martin, J.), dated September 9, 1981, which dismissed the proceeding. Appeal dismissed as academic, without costs or disbursements. Petitioner’s attorney has informed this court that on January 10,1983, the petitioner was released on parole. Mollen, P. J., Damiani, Thompson and Gulotta, JJ., concur.